DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 14-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1, 14-19, and 21 is the recitation that the polystyrene foam product is formed at a temperature of from 112ºC to 129ºC, has a density of from about 30 to about 40 kg/m3, and the carbon dioxide comprises about 10 mole percent of the hydrochlorofluoroolefin trans-1-chloro-3,3,3-trifluoropropene and carbon dioxide combination. Support for the amendments is found on page 9, lines 24-26; page 7, lines 1-4; and Figure 2 of the instant specification. The instant specification and Remarks provide persuasive evidence that the combination of the instant claims provides unexpected results over combinations outside the scope of the instant claims. While Singh et al. teaches blowing agent combinations which fall within the scope of the instant claims, Singh et al. provides no express teachings or suggestions to particularly select the combination required by the instant claims. Singh et al. teaches polystyrene foams which have densities well above the density required by the instant claims. The teachings of Singh et al. fail to render obvious  a polystyrene foam product is formed at a temperature of from 112ºC to 129ºC, has a density of from about 30 to about 40 kg/m3, and the carbon dioxide comprises about 10 mole percent of the hydrochlorofluoroolefin trans-1-chloro-3,3,3-trifluoropropene and carbon dioxide combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766